DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Affadavit or Declaration Under 37 CFR 1.131(a)
The affadavit filed on March 12, 2020 under 37 CFR 1.131(a) is sufficient to overcome the Webb et al. US 8,146,966 reference.
Election/Restrictions
Applicant’s election of Species I in the reply filed on July 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner agrees that claims 1-6, 8, 9, 11-18, and 20-22 are readable on the elected species, and therefore, claims 7, 10, and 19 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 21, the claim recites the limitation "said at least one notch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11, from which claim 21 depends, does not recite that the housing includes at least one notch.  Since claim 20 would provide the proper antecedent basis for claim 21, claim 21 will be examined as depending upon claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 6, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Helmar (US-5484180).
In regards to claim 1, Helmar discloses a strike assembly for operating in conjunction with a spring latch 30 and a dead latch 31 of a lockset (Figure 3), said strike assembly comprising: a) a housing 20 including a rear wall (see Figure 3 below), a longitudinal length (see Figure 3 below), and a latch receiving cavity (see Figure 3 below) defined therein, wherein said rear wall includes a mounting feature (opening for 

    PNG
    media_image1.png
    685
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    768
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    795
    508
    media_image3.png
    Greyscale


In regards to claim 2, Helmar discloses that said lockset is a mortise lockset (the lockset is considered as a mortise lockset because it is set within a hole or mortise of a door 32, Figure 6).
In regards to claim 6, Helmar discloses that said positioning member includes a nose tang (end of positioning member contacting the dead latch, Figure 8).
In regards to claim 8, Helmar discloses an actuator controlled strike for operating in conjunction with a spring latch 30 and a dead latch 31 of a lockset (Figure 6), wherein said dead latch is moveable from an extended position (Figure 6) to a depressed position (Figure 8), said strike comprising: a) a housing 20 having a longitudinal length (see Figure 3 above) and a width (see Figure 3 above), and a cavity therein (latch receiving cavity in Figure 3 above), wherein said longitudinal length is longer than said width (Figures 3 and 6), wherein said cavity includes a depth (see Figure 6 above) extending in a direction perpendicular to said longitudinal length, and wherein said cavity is configured for receiving said spring latch (Figure 8); and b) a dead latch platform 21 pivotably connected to said housing and configured for making contact with said dead latch (Figure 8), wherein said dead latch platform is adjustably positionable in a direction perpendicular to said depth of said cavity and parallel to said longitudinal length (the housing including the positioning member is capable of being adjusted or moved through space by a user during installation of the housing to the proper position on the door jamb 11 shown in Figure 1, this adjustment or movement is capable of occurring in a direction parallel to the longitudinal length of the housing or along the direction shown as a doubled ended arrow in Figure 1 above and perpendicular to the depth of the latch receiving cavity or in the direction shown as a 
In regards to claim 9, Helmar discloses that said dead latch platform includes a nose tang (end of positioning member contacting the dead latch, Figure 8).
Claim(s) 1, 2, 3, 6, 11, 12, 17, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Milo (US-7010947).
In regards to claims 1 and 3, Milo discloses a strike assembly for operating in conjunction with a spring latch 274 and a dead latch 276 of a lockset, said strike assembly comprising: a) a housing 32 including a rear wall (wall having rails 35 and 37, see portion of Figure 1A below), a longitudinal length (see portion of Figure 1A below), and a latch receiving cavity (see portion of Figure 1A below) defined therein, wherein said rear wall includes a mounting feature (notch created with rails 35 and 37 and portion of rear wall, Figure 1A), and wherein said latch receiving cavity includes a depth (see portion of Figure 1A below) extending in a direction perpendicular to said longitudinal length; and b) a positioning member 44 engagable with said mounting feature (Col. 4, lines 51-53 and Figure 1A), and wherein said positioning member is adjustably positionable in a direction parallel with said longitudinal length of said housing and perpendicular with said depth of said latch receiving cavity (the housing including the positioning member is capable of being adjusted or moved through space by a user during installation of the housing to the proper position on the casing 202 shown in Figure 4A, this adjustment or movement is capable of occurring in a direction parallel to the longitudinal length of the housing or along the direction shown as a doubled ended arrow in Figure 4A below and perpendicular with the depth of the latch 

    PNG
    media_image4.png
    1411
    918
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    593
    639
    media_image5.png
    Greyscale

In regards to claims 2 and 17, Milo discloses that said lockset is a mortise lockset (the lockset is considered as a mortise lockset because it is set within a hole or mortise of a door D1, Figure 4A).
In regards to claims 6 and 18, Milo discloses that said dead latch platform includes a nose tang (end of platform 44 contacting the dead latch, Figure 3A).
In regards to claim 11, Milo discloses an actuator controlled strike for operating in conjunction with a spring latch 274 and a dead latch 276 of a lockset, wherein said 
In regards to claim 12, Milo discloses a platform mount (mount formed by rails 35 and 37, Figure 1A), wherein said platform mount is configured to operatively connect said dead latch platform with said housing (Col. 4, lines 51-53 and Figure 1A).
In regards to claim 20, Milo discloses that said housing includes at least one notch (notch created between rails 35 and 37, Figure 1A), and said dead latch platform is operatively connected to said at least one notch (Figures 1A and 3A-3C).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helmar (US-5484180) in view of Bashford (US-6874830).  Helmar discloses the strike assembly as applied to claim 1 above, with the mounting feature being an opening for a shaft for the positioning member 21.  Helmar fails to disclose that the mounting feature is at least one notch.  Bashford teaches a notch 8 for mounting a shaft 6 (Figure 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the opening of Helmar as a notch in order to enhance the ease in which the shaft is mounted to the housing.
Allowable Subject Matter
Claims 4, 5, 13-16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 4, 5, 13, 16, 21, and 22.
In regards to claims 4 and 5, Helmar (US-5484180) fails to disclose that the positioning member includes at least one hook that is enageable with the mounting feature.  The examiner can find no motivation to modify the device of Helmar without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 13, Milo (US-7010947) fails to disclose that the platform mount includes at least one hook and the at least one hook engages the mounting feature.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 16, Milo (US-7010947) fails to disclose that the dead latch platform is pivotably connected to the housing.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claims 21 and 22, Milo (US-7010947) fails to disclose that the platform mount includes at least one hook and the at least one hook engages with the housing.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 12, 2021